DETAILED ACTION
This Office Action is in response to RCE amendment filed on February 01, 2021. 
In the instant RCE amendment, claims 2, 4, and 13-16 are cancelled; claims 1 and 12 are currently amended; claims 3, 7-9, 11, and 18-20 are original; claims 5-6, 10, 17, and 21 are previously presented; claims 8 and 16-20 are original; claims 1 and 12 are independent claims.
Claims 1, 3, 5-12, and 17-21 have been examined and are pending. This Action is made NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered. 

Response to Amendment
The amendment filed 02/01/2021 has been entered. Claims 2, 4, and 13-16 are cancelled; claims 1 and 12 are currently amended; claims 3, 7-9, 11, and 18-20 are original; claims 5-6, 10, 17, and 21 are previously presented; claims 8 and 16-20 are original; claims 1 and 12 are independent claims. Applicant’s amendments and arguments to claims are 

Response to Argument
On page 15 of remarks of 02/01/2021, applicant states that applicant reasserts that Kim does not teach using a magnetic field as way to generate power in a circuit and rather teaches the transmission of power to the battery of Fig.4 from the outside voltage source of fig.3, wherein control circuit 320 control generation or transmission of power to be transmitted to wireless power reception apparatus 450. However, control circuit 312 resides on the transmission side (fig.3), where the control of power generation resides. Applicant holds that transferring and transmitting do not constitute generation. Examiner disagrees. Examiner understand applicant’s concerns that (generation of power does not occur/reside on the receiver side. But, instead, applicant interprets that the generation of power occurs/resides only on the transmission side. However, Examiner emphasized again that Kim reference (at least [0005], [0083], [0090-0091] and fig.4) teaches that not only power (as a magnetic field) is generated at the transmission side (power transmission circuit 320) (magnetic field generated in response to a current/voltage applied to conductive pattern 324 of power transmission circuit 320), but it also generated/produced at the receiver side (power reception circuit 470) using electromagnetic waves. A varying magnetic field generated from one coil by electromagnetic induction induces current to flow in the other coil; inducing current to flow in the other coil means generating/producing power to flow in the other coil. Hence, Kim reference does teach using a magnetic field as way to generate/produce power in a circuit.

Applicant’s other arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Varonis (US 20080159674) in further view of Kauffman – US 20150215684, Kim – US 20180159371 and Klein – US 20120212184, and further in further view of Iijima – US 20130162220 and Won – US 20100227557.
As to claims 1, 5-6, and 21, Varonis teaches a communication system (abstract), comprising: 
a sensor unit (“D”; see abstract) disposed inside a bearing (“A”; see abstract; see also figs. 11-12), including:
a sensor (at least 96; see figs. 11-12) configured to detect a temperature of raceways 12 and 22 of a bearing and to output a sensing signal indicative of the detected temperature of the raceways of the bearing ([0060-61]; see figs. 11-12; see also fig. 2 showing data flow/signals and components in a schematic manner; raceways temperature corresponds to “internal state” of the bearing), and
an interface (at least 56/54) configured to convert the outputted sensing signal (at least the “signals produced by the sensing units” [0032] are input) into a signal ([0032] teaches that these signals are converted to transmittable signals) and to transmit the signal outside the bearing ([0032] teaches that the converted signals are then transmitted to a receiver 62; see fig. 2 showing this data flow in a schematic manner); and 
(at least 62/64) disposed outside the bearing (see fig. 2) and configured to determine a normal or abnormal state of the bearing based on the internal state of the bearing ([0061] teaches that the temperature signals received by 62 may be routed to 64 for further processing; [0060] details that temperature of raceways enables determination of a rise in temperature of the bearing, wherein a rise in temperature of the bearing usually denotes a depletion of lubricant along the raceways; “a rise in temperature of the bearing usually denotes a depletion of lubricant along the raceways” corresponds to “abnormal state of the bearing”; thus “an adapter disposed outside the bearing and configured to determine a normal or abnormal state of the bearing based on the internal state of the bearing”).
Varonis further teaches that the interface and sensor are disposed at separate locations inside the bearing (see at least fig. 2 showing this configuration).
Varonis does not directly and specifically state that the communication system and signal is a magnetic field communication system / signal; metal equipment; a sensor unit, disposed inside metal equipment; the metal equipment disposed underground or underwater; a sensor configured to detect an internal state of the metal equipment; an adapter disposed outside of the metal equipment and configured to determine a normal or abnormal state of the metal equipment based on the internal state of the metal equipment; wherein the adapter includes: a power supply unit configured to generate power using the magnetic field signal from the sensor unit and to store the generated power; Page 2 of 14Application No. 15/921,683 a magnetic field receiver configured to receive the magnetic field signal and to output a value indicative of the received magnetic field signal; and a controller configured to analyze the value from the magnetic field receiver and to determine the normal or abnormal state of the metal equipment based on the analyzed value, wherein the controller is further configured to monitor the power supply unit to detect a level of stored power present in the power supply unit and to control, based on the detected level, a charging of the power supply unit and the analyzing of the value from the magnetic field firstly suspend analysis of the magnetic field signal until the power 29level of the power supply unit reaches the first predetermined level, and 30resume analysis of the magnetic field signal after the power level 31of the power supply unit reaches the first predetermined level, 32wherein the resumed analysis continues under the control of the 33controller until the power level of the power supply unit reaches a second predetermined level 34lower than the first predetermined level, and 35wherein the controller is further configured to secondly suspend 36the resumed analysis upon the power level of the power supply unit reaching the second predetermined level after reaching the first predetermined level.
Kauffman teaches metal equipment 400; a sensor unit 100, disposed inside metal equipment 400 (fig.4; [0025]: metal enclosure 400 is i.e. an engine, a bearing housing, piece of equipment); a sensor 100 configured to detect an internal state of the metal equipment 400 ([0015]: sensor transmitter 100 senses or detects a condition or monitors for occurrence of an event; fig.4: sensor transmitter 100 is disposed inside or within metal enclosure 400; [0017]: condition or event within the metal enclosure may be a leak, an impact, temperature, humidity, fuel, vapor, vibration, sound, surface crack, or light; thus “a sensor configured to detect an internal state of the metal equipment”); an adapter 420 disposed outside of the metal equipment and configured to receive the transmitted magnetic field signal from the sensor unit 100 ([0015]: receiver 420 corresponds to “an adaptor”; receiver 420 is external to metal enclosure 400; when condition is present or event occurs, sensor transmitter 100 transmits a signal 102 indicating the occurrence of a monitored event or a sensed condition through walls of the metal enclosure 400 to receiver 420; signal 102 is a low frequency wireless signal and have a magnetic field component; receiver 420 configured to receive wirelessly the magnetic component of the low frequency wireless signal indicating the occurrence of a monitored event or a sensed condition inside or within metal equipment; thus “an adapter disposed outside of the metal equipment and configured to receive the transmitted magnetic field signal from the sensor unit”).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify the signal being passed out of a bearing of Varonis with the specific knowledge of using the magnetic field as a signal carrier for the signal being passed out of a metal equipment of Kauffman to include a magnetic field communication system, comprising: a sensor unit disposed inside metal equipment and configured to detect an internal state of the metal equipment, the sensor unit including: 5a sensor configured to detect an internal state of the metal equipment and to output a sensing signal indicative of the detected state, and an interface configured to convert the outputted sensing signal into a magnetic field signal and to transmit the magnetic field signal outside the metal equipment; an adapter disposed outside of the metal equipment and configured to determine a normal or abnormal state of the metal equipment based on the internal state of the metal equipment, to communicate with sensors within metal enclosures without a wire penetration in the metal enclosure ([0003]). A major advantage of magnetic communication over RF based wireless communication is better performance in presence of metallic/non-metallic obstructions and magnetic communication enable sensors to be placed at locations that are impossible to place such sensors. Another advantage is that magnetic wireless communication has very low signal strength outside of the intended range, and hence provides greater security and reduced interference with other networks outside of the intended range. Furthermore, using a magnetic field for passing a signal allows for using a single mode for passing both information -signals- and power to/from the device. This is important in order to simplify the operation of the device.

firstly suspend analysis of the magnetic field signal until the power 29level of the power supply unit reaches the first predetermined level, and 30resume analysis of the magnetic field signal after the power level 31of the power supply unit reaches the first predetermined level, 32wherein the resumed analysis continues under the control of the 33controller until the power level of the power supply unit reaches a second predetermined level 34lower than the first predetermined level, and 35wherein the controller is further configured to secondly suspend 36the resumed analysis upon the power level of the power supply unit reaching the second predetermined level after reaching the first predetermined level.
Kim teaches a concept of: using a magnetic field as way to generate/produce power in a circuit (at least [0005], [0083], [0090-0091] and fig.4) teaches that not only power (as a magnetic field) is generated at the transmission side (power transmission circuit 320) (magnetic field generated in response to a current/voltage applied to conductive pattern 324 of power transmission circuit 320), but it also generated/produced at the receiver side (power reception circuit 470) using electromagnetic waves. A varying magnetic field generated from one coil by electromagnetic induction induces current to flow in the other coil; inducing current to flow in the other coil means generating/producing power to flow in the other coil. Hence, Kim reference does teach using a magnetic field as way to generate/produce power in a circuit) with at least a power reception circuit (see fig. 4 element 470 with constituent components including at least 476/471/472/473/474; see [0090-96] teaching regarding the reception of generated power) as well as a battery to store the power (at least 475; see fig. 4).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the signal being passed out of a metal equipment of modified Varonis with the specific knowledge of using the magnetic field for the signal as well as power generation and storage of Kim to include wherein the adapter includes: a power supply unit configured to generate power using the magnetic field signal from the sensor unit and to store the generated power;Page 2 of 14Application No. 15/921,683 a magnetic field receiver configured to receive the magnetic field signal and to output a value indicative of the received magnetic field signal; and a controller configured to analyze the value from the magnetic field receiver and to determine the normal or abnormal state of the metal equipment based on the analyzed value; wherein the power supply unit is configured to be charged using the magnetic field signal from the sensor unit (as recited in claim 5), to communicate with sensors within metal enclosures without a wire penetration in the metal enclosure. This is because using a magnetic field for passing a signal and power allows for using a single mode for passing both information -signals- and power to/from the device and storing the power allows for continuing the operation of the device even while not directly and immediately generating power via the magnetic field. This is important in order to simplify and stabilize the operation of the device.

firstly suspend analysis of the magnetic field signal until the power 29level of the power supply unit reaches the first predetermined level, and 30resume analysis of the magnetic field signal after the power level 31of the power supply unit reaches the first predetermined level, 32wherein the resumed analysis continues under the control of the 33controller until the power level of the power supply unit reaches a second predetermined level 34lower than the first predetermined level, and 35wherein the controller is further configured to secondly suspend 36the resumed analysis upon the power level of the power supply unit reaching the second predetermined level after reaching the first predetermined level.
Klein teaches a concept of: stopping charging battery when voltage threshold measured at terminals of the battery is reached (abstract; [0012]).
Since Kim teaches a switch circuit (474; see fig. 4) is used to control charging battery utilizing control unit/circuit or controller 452 (fig.4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control unit/circuit or controller 452 of modified Varonis with concept teachings of Klein to include wherein controller is configured to monitor power supply unit to detect a level of stored power present in the power supply unit and to control, based on the detected level, a charging of the power supply unit; control a supply of the magnetic field signal to the power supply unit so that the power supply unit is charged until a power level of the power supply unit reaches a first 
Varonis, Kauffman, Kim, and Klein does not explicitly teach the metal equipment disposed underground or underwater; firstly suspend analysis of the magnetic field signal until the power 29level of the power supply unit reaches the first predetermined level, and 30resume analysis of the magnetic field signal after the power level 31of the power supply unit reaches the first predetermined level, 32wherein the resumed analysis continues under the control of the 33controller until the power level of the power supply unit reaches a second predetermined level 34lower than the first predetermined level, and 35wherein the controller is further configured to secondly suspend 36the resumed analysis upon the power level of the power supply unit reaching the second predetermined level after reaching the first predetermined level; wherein the controller is further configured to monitor the power supply unit to control, based on the detected level, the analyzing of the value from the magnetic field receiver.
Iijima teaches a concept of: suspends foreign object detection as charging current of battery 52 falls below current change detection threshold value ([0052]: current change detection threshold value corresponds to “first predetermined level” and any charging current of battery 52 that falls below current change detection threshold value corresponds to “second predetermined level” and “second predetermined level lower than the first predetermined level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control unit/circuit or controller 452 of modified Varonis with concept teachings of Iijima to include resume analysis of the magnetic field signal after the power level of the power supply unit reaches the first predetermined level, otherwise, suspend analysis of the magnetic field signal if power level of the power supply unit reaches a second predetermined level lower than the first predetermined level (or in other words, firstly suspend analysis of the magnetic field signal until the power 29level of the power supply unit reaches the first predetermined level, and 30resume analysis of the magnetic field signal after the power level level, 32wherein the resumed analysis continues under the control of the 33controller until the power level of the power supply unit reaches a second predetermined level 34lower than the first predetermined level, and 35wherein the controller is further configured to secondly suspend 36the resumed analysis upon the power level of the power supply unit reaching the second predetermined level after reaching the first predetermined level); wherein the controller is further configured to monitor the power supply unit to control, based on the detected level, the analyzing of the value from the magnetic field receiver; wherein the controller is further configured to control the power supply unit to be charged to at least the first predetermined level using the magnetic field signal; if the detected level drops below the second predetermined level (as recited in claim 6). This is important because when the load of battery or power supply fluctuates, the current changes, and the transmission efficiency falls below the efficiency threshold value, the sensing/detecting aspect may be erroneously detected ([0052]). This is also important such that a design indicated charging scheme is enacted because one of ordinary skill in the art would have expected making measurements while the battery is charged and not measure while the charging is underway is an efficient way of balancing the charge level of the device with the desire measurements being made. 
Varonis, Kauffman, Kim, Klein, and Iijima does not explicitly teach the metal equipment disposed underground or underwater.
Won teaches a concept of: provide a wireless communication system for managing an underground facility which is capable of collecting status information of the underground facility in a harsh environment through a magnetic field communication between the sensor node attached to the facility buried underground and the information collection device located on the ground surface ([0010]).

([0041]).
Won further teaches magnetic field communication system, wherein sensor of a sensor unit 100 comprises a plurality of sensors, the plurality of sensors: a first sensor configured to detect internal state of underground facility as a temperature inside the underground facility and to output a first sensing signal indicative of the temperature; a second sensor configured to detect internal state of underground facility as a pressure inside the underground facility and to output a second sensing signal indicative of the pressure; a third sensor configured to detect internal state of underground facility as a humidity inside the underground facility and to output a third sensing signal indicative of the humidity; a fourth sensor configured to detect internal state of underground facility as a degree (or level) of fracturing (or cracking) inside the underground facility and to output a fourth sensing signal indicative of the degree (or level) of fracturing (or cracking) ([0039], [0045] and fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic field communication system of modified Varonis with concept teachings of Won to include: the metal equipment disposed underground or underwater; wherein the sensor of the sensor unit comprises a plurality of sensors, the plurality of sensors including: a first sensor configured to detect the internal state of the metal equipment as a temperature inside the metal equipment and to output a first sensing signal indicative of the temperature; a second sensor configured to detect the internal state of the metal equipment as a pressure inside the metal equipment and to output a second sensing signal indicative of the pressure; a third sensor configured to detect the internal state of the metal equipment as a humidity inside the metal equipment and to output a third sensing signal indicative of the humidity; and a fourth sensor configured to detect the internal state of the metal equipment as a degree of fracturing inside the metal equipment and to output a fourth sensing signal indicative of the degree of fracturing (as recited in claim 21). Since magnetic field 

Regarding claim 3, claim 3 (wherein the interface and sensor are disposed at separate locations inside the metal equipment) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 7, modified Varonis does not explicitly teach that the controller is further configured to use the analyzed value from the magnetic field receiver in order to determine the status of the internal state of the metal equipment, if the detected level of the stored power is greater than or equal to the first predetermined level.
However, Kim does disclose that the battery has a switch circuit (474; see fig. 4) which may be controlled by the control unit ([0095]) to include charging ([0096]; see also [0099] and [0101]) as well as basing the charging on scheme/reception frequency ([0101]) and/or environmental data ([0102]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the power supply and storage of modified Varonis with the control of the switch regulating the battery charging of Kim such that a design indicated charging scheme is enacted.  This is because one of ordinary skill in the art would have expected making measurements while the battery is charged and not measure 

Regarding claims 8-9, modified Varonis does not explicitly teach that the controller is further configured to use the analyzed value from the magnetic field receiver in order to determine the status of the internal state of the metal equipment, if the detected level of the stored power remains greater than or equal to the second predetermined level after completion of the charging of the power supply unit, and to not analyze the received magnetic field signal to determine the status of the internal state of the metal equipment while the adapter is charging.
However, Kim does disclose that the battery has a switch circuit (474; see fig. 4) which may be controlled by the control unit ([0095]) to include charging ([0096]; see also [0099] and [0101]) as well as basing the charging on scheme/reception frequency ([0101]) and/or environmental data ([0102]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the power supply and storage of modified Varonis with the control of the switch regulating the battery charging of Kim such that a design indicated charging scheme is enacted.  This is because one of ordinary skill in the art would have expected making measurements while the battery is charged and not measure while the charging is underway is an efficient way of balancing the charge level of the device with the desire measurements being made. 

Regarding claim 10, modified Varonis does not explicitly teach the adapter further includes: a magnetic field transmitter configured to communicate with a separate communication device using magnetic field communication to transmit information indicative of the determined normal or abnormal state of the metal equipment.
(see at least [0087]) as well as using plural devices (see [0041] teaching that pluralities of the various reference portions are intended to be included in the disclosure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the signal being passed out of a metal equipment of modified Varonis with the specific knowledge of using the magnetic field for the signal as well as the multiple devices of Kim. This is because using a magnetic field for passing a signal allows for using a single mode for passing both information -signals- and power to/from the device. This is important in order to simplify the operation of the device.
Further, it has been held that mere duplication of the essential working parts of a device (here the additional magnetic field transmitter used for the purpose of transmitting the same data i.e. temperature) involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 11, modified Varonis does not explicitly teach that the separate communication device includes the sensor unit receiving an analyzed magnetic field signal from the adapter.
However, Kim teaches using a magnetic field as a signal carrier (see at least [0087]) as well as using plural devices (see [0041] teaching that pluralities of the various reference portions are intended to be included in the disclosure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the signal being passed out of a metal equipment of modified Varonis with the specific knowledge of using the magnetic field for the signal as well as the multiple devices of Kim. This is because using a magnetic field for passing a signal allows for using a single mode for passing both information -signals- and power to/from the device. This is important in order to simplify the operation of the device.


Regarding claim 12, claim 12 (a magnetic field communication method, comprising: detecting an internal state of metal equipment; outputting a sensing signal indicative of the detected state; converting the outputted sensing signal into a magnetic field signal; transmitting the magnetic field signal outside the metal equipment; receiving the transmitted magnetic field signal; outputting a value indicative of the received magnetic field signal; and analyzing the received magnetic field signal by analyzing the outputted value in order to determine a status of the internal state of the metal equipment wherein the internal state of the metal equipment is detected by a sensor unit disposed inside the metal equipment, and the transmitted magnetic field signal is received from the sensor unit by an adapter disposed outside the metal equipment and configured to be charged using the magnetic field signal from the sensor unit, the adapter including a power supply unit configured to generate power using the magnetic field signal from the sensor unit and to store the generated power, the method further comprising: Page 6 of 14Application No. 15/921,683 monitoring the power supply unit to detect a level of stored power present in the power supply unit and to control, based on the detected level, a charging of the power supply unit and the analyzing of the value from the magnetic field receiver, controlling a supply of the magnetic field signal to the power supply unit so that the power supply unit is charged until a power level of the power supply unit reaches a first predetermined level and so that the power supply unit stops being charged upon reaching the first predetermined level, firstly suspending analysis of the magnetic field signal until the power 25level of the power supply unit reaches the first predetermined level, and 26resuming analysis of the magnetic field signal after the power level of the 2; power supply unit reaches the first predetermined level, 22wherein the resumed analysis continues until the power level of the power 29supply unit reaches a second predetermined level lower than the first , and 3?wherein the resumed analysis is secondly suspended upon the power level 31of the power supply unit reaching the second predetermined level after reaching the first 32predetermined level) is rejected as reasons stated in the rejection of claim 1 above.

Regarding claim 17, modified Varonis does not explicitly teach step of charging the adapter to at least a first predetermined level using the magnetic field signal, if the detected level drops below a second predetermined level.
However, Kim does disclose that the battery has a switch circuit (474; see fig. 4) which may be controlled by the control unit ([0095]) to include charging ([0096]; see also [0099] and [0101]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the power supply and storage of modified Varonis as modified by Kim with the control of the switch regulating the battery charging of Kim in order to effect a proper/user desired level/range of power within the battery.  This is because one of ordinary skill in the art would have expected maintaining a charge level of a battery to be one of several straightforward ways of producing a properly powered and operating device. 

Regarding claim 18, modified Varonis does not explicitly teach analyzing the received magnetic field signal to determine the status of the oil temperature, if the detected level of the stored power is greater than or equal to the first predetermined level, wherein the received magnetic field signal is not analyzed to determine the status of the oil temperature while the adapter is charging.
However, Kim does disclose that the battery has a switch circuit (474; see fig. 4) which may be controlled by the control unit ([0095]) to include charging ([0096]; see also [0099] and 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the power supply and storage of modified Varonis as modified by Kim with the control of the switch regulating the battery charging of Kim such that a design indicated charging scheme is enacted.  This is because one of ordinary skill in the art would have expected making measurements while the battery is charged and not measure while the charging is underway is an efficient way of balancing the charge level of the device with the desire measurements being made. 

Regarding claim 19, modified Varonis as modified by Kim does not explicitly teach analyzing the received magnetic field signal to determine the status of the internal state of the metal equipment, if the detected level of the stored power remains greater than or equal to the second predetermined level after completion of the charging of the adapter, wherein the received magnetic field signal is not analyzed to determine the status of the internal state of the metal equipment while the adapter is charging.
However, Kim does disclose that the battery has a switch circuit (474; see fig. 4) which may be controlled by the control unit ([0095]) to include charging ([0096]; see also [0099] and [0101]) as well as basing the charging on scheme/reception frequency ([0101]) and/or environmental data ([0102]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the power supply and storage of modified Varonis as modified by Kim with the control of the switch regulating the battery charging of Kim such that a design indicated charging scheme is enacted.  This is because one of ordinary skill in the art would have expected making measurements while the battery is 

Regarding claim 20, modified Varonis teaches that transmitting, from the adapter to communication device, information indicative of the determined status of the internal state of metal equipment (see reasons stated in the rejection of claim 1 above).
	Modified Varonis does not explicitly teach a separate communication device.
However, Kim teaches using a magnetic field as a signal carrier (see at least [0087]) as well as using plural devices (see [0041] teaching that pluralities of the various reference portions are intended to be included in the disclosure).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the signal being passed out of a metal equipment of Varonis and Kauffman with the specific knowledge of using the magnetic field for the signal as well as the multiple devices of Kim. This is because using a magnetic field for passing a signal allows for using a single mode for passing both information -signals- and power to/from the device. This is important in order to simplify the operation of the device.
Further, it has been held that mere duplication of the essential working parts of a device (here separate communication device used for the purpose of transmitting the same data i.e. temperature) involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861